Citation Nr: 0534976	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  02-13 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of June 17, 1998.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 10, 1975 to 
December 7, 1979, and from June 23, 1981 to April 14, 1988.  
The veteran later served in the Selected Reserve from April 
1988 to June 1990, and in the Individual Ready Reserve from 
June 1990 to April 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2003, the veteran testified at a Travel 
Board hearing.  In February 2005, this case was remanded by 
the Board.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 10, 1975 
to December 7, 1979, from June 23, 1981 to April 14, 1988.

2.  Ten years from the date of the veteran's discharge from 
his last period of active service is April 14, 1998; this 
would have been his delimiting date if he was continuously on 
active duty between January 1, 1977, and June 30, 1985.

3.  The RO reduced the veteran's delimiting date due to a 
break in active duty between January 1, 1977, and June 30, 
1985.

4.  The computed delimiting date is June 17, 1988.

5.  The veteran's application for Chapter 30 benefits was 
received in March 2001.  




CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to June 17, 1988.  38 U.S.C.A. §§ 3031, 
3033, 5113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.1029, 
21.4131, 21.7050, 21.7051, 21.7142 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The Board first notes that this case turns on 
statutory interpretation.  See Smith, supra.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

Nevertheless, in this case, VCAA was followed.  Therefore, 
the Board will provide a VCAA analysis.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June and August 2005 letters from the RO to the claimant.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background and Analysis

The record shows that the veteran had prior eligibility under 
the Chapter 34 educational assistance program.  The Chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date.  
38 U.S.C.A. 3462(e).  However, eligibility under the Chapter 
30 program was also established.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in December 1975, therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  In this case, the record shows 
that the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  
 
In this case, the veteran served on active during the period 
between October 19, 1984, and July 1, 1985.  The veteran was 
honorably discharged for a convenience of the Government.  
His DD Form 214 reflects that the separation authority was 
"MILPERSMAN 3620150" and the narrative reason for separation 
was "EXPIRATION OF TERM OF ENLISTMENT."  During his second 
period of service, he served for over 6 years.  

The RO determined that eligibility for Chapter 30 was 
established based on the veteran's service.  However, 
pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 38 C.F.R. 
§ 21.7044(a), the veteran's delimiting date has expired.  

The veteran was separated from active duty on April 14, 1988.  
The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 
3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility 
is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

During the period beginning January 1, 1977, and ending June 
30, 1985, the RO computed that the veteran did not serve on 
active duty for 563 days.

Based on the evidence of record, assuming Chapter 30 
converted eligibility, the Board finds that the veteran's 
delimiting date must be adjusted.  Pursuant to 38 U.S.C.A. § 
3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the 10 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) by an amount of time equal to the amount 
of time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty from 
December 8, 1979 to June 22, 1981.  That amounts to 563 days 
between periods of service.

As noted, 10 years after his last discharge from active duty 
would have been April 14, 1998.  Thus, the adjusted 
delimiting date places the end of eligibility at 563 days 
earlier.  In the RO's calculation, the RO indicated that if 
this date was prior to January 1, 2000, then the 563 days 
should be subtracted from January 1, 2000, as the late date.  
The calculated adjusted delimiting date is June 17, 1998.  In 
any event, the date has expired.  

An individual may also establish eligibility for basic 
educational assistance under Chapter 30 based on a 
combination of service on active duty and service in the 
Selected Reserve.  The individual must, after June 30, 1985, 
either first become a member of the Armed Forces, or first 
enter on active duty as a member of the Armed Forces.  38 
U.S.C.A. § 3012(a)(1)(A); 38 C.F.R. § 21.7042(b)(1).  Here, 
the veteran entered service earlier, in December 1975.  If 
entitlement is based on Chapter 34 conversion, the individual 
must, in pertinent part, served at least four years in the 
Selected Reserve.  See 38 U.S.C.A. § 3012(a)(1)(B)(ii).  The 
veteran served in the Selected Reserve from April 1988 to 
June 1990, less than four years.  Thus, entitlement is not 
established on the basis of Selected Reserve status.  Thus, 
no adjustment to the veteran's delimiting date may be made on 
that basis.  

Finally, the Board notes that the veteran essentially seeks 
retroactive educational benefits for his studies that he 
pursued from September 1997 to March 1999.  The veteran's 
application for educational assistance benefits was not 
received until April 2001, which was well after he had 
completed these educational studies.  There was no earlier 
application or enrollment certification.  

VA regulations formerly stated that payment of educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of an application for 
educational benefits or the enrollment certification 
verifying the applicable enrollment periods, whichever was 
later.  See 38 C.F.R. § 21.4131(a)(2) (1997).  Subsequently, 
effective June 3, 1999, the regulations were amended to 
provide that if the award was the first award of educational 
assistance payment of such benefits was prohibited beyond one 
year prior to the date of claim.  See 38 C.F.R. 
§ 21.4131(d)(1)(ii) (2000).  In this case, that date would be 
March 2000.  

The "date of claim" is defined as the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R. § 21.1029(b) (2005).  As noted, the application was 
received in March 2001.

Current VA regulations provide as follows.  

Section 21.4131 (2005) provides that VA will determine the 
commencing date of an award or increased award of educational 
assistance under this section.  When more than one paragraph 
in this section applies, VA will award educational assistance 
using the latest of the applicable commencing dates.

Under 38 C.F.R. § 21.4131(a) the commencing date of his or 
her award of educational assistance will be determined as 
follows:

(1) If the award is the first award of educational assistance 
for the program of education, the commencing date of the 
award of educational assistance is the latest of: (i) The 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) One year before the date of 
claim as determined by §21.1029(b); (iii) The effective date 
of the approval of the course, or one year before the date VA 
receives the approval notice, whichever is later; or

(2) If the award is the second or subsequent award of 
educational assistance for the program of education, the 
effective date of the award of educational assistance is the 
later of- (i) The date the educational institution certifies 
under paragraph (b) or (c) of this section; or (ii) The 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 30 
educational benefits is not warranted. 

The veteran has never received Chapter 30 benefits in the 
past.  His application for Chapter 30 benefits was received 
in March 2001.  The earliest date of commencement thereof 
would be in March 2000.  The classes were taken prior to that 
time.

Therefore, even if the veteran was determined to be entitled 
to Chapter 30 benefits, he would not be paid for the classes 
taken from 1997 to 1999.  

The veteran argues that he would have made different plans 
for his education if he had known his entitlement and the 
commencement and ending dates.  He reportedly feels that he 
should be paid for the courses he completed based on his 
service.  The Board acknowledges the veteran's arguments, 
however, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably in this case, bound by them.  Notwithstanding 
VA's obligation to correctly inform the veteran about basic 
eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of the Montgomery GI Bill, beyond the 
adjusted delimiting date of June 17, 1998, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


